Case 1:20-mc-00023-EGS Document 5-1 Filed 05/12/20 Page 1of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

FEDERAL TRADE COMMISSION and
THE PEOPLE OF THE STATE OF
NEW YORK, by LETITIA JAMES,
Attorney General of the State of
New York

Plaintiffs,

Vv.

QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;

QUINCY BIOSCIENCE, LLC, a limited
liability company;

Civil Action No. 1:20-me-00023-EGS

PREVAGEN, INC., a corporation d/b/a/
SUGAR RIVER SUPPLEMENTS;

QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited
liability company; and

MARK UNDERWOOD, individually
and as an officer of QUINCY
BIOSCIENCE HOLDING COMPANY,
INC., QUINCY BIOSCIENCE, LLC,
and PREVAGEN, INC.

Defendants.

me! ee me mee ee ee meee” eee age eee tee” ee ee ee” meee ome meet” ieee” ee” Stee eee” nee ee” mee” mm ee” Some” ee” eee”

 

DECLARATION OF JACLYN M. METZINGER
I, Jaclyn M. Metzinger, make this declaration pursuant to 28 U.S.C. § 1746 and Local Civil
Rule 83.2(d) in support of the Motion by Bezalel A. Stern for my admission pro hac vice to this
Court:

I. My full name is Jaclyn Marie Metzinger.
Case 1:20-mc-00023-EGS Document 5-1 Filed 05/12/20 Page 2 of 2

2. My office address, telephone number and email address are:
KELLEY DRYE & WARREN LLP
101 Park Avenue
New York, NY 10178
Phone: (212) 808-7843
Email: JMetzinger@KelleyDrye.com
3: I am admitted to the Bar of the State of New York, admitted in 2009, Bar No.
4695920.
4. I am also admitted to practice before the United States District Courts for Southern
District of New York, the Eastern District of New York, the Northern District of New York, and
| the Northern District of Illinois. In addition, I am admitted to appear before the United States
Courts of Appeals for the Second Circuit and the Ninth Circuit.
- I certify that no disciplinary proceeding is pending against me in any jurisdiction,
nor has any discipline been imposed upon me in any jurisdiction in the past.
6. During the two years immediately preceding the filing of this Motion, I have not
been admitted pro hac vice in this Court.
7, I do not practice in the District of Columbia, nor have I held myself out to be
competent or qualified to practice in the District of Columbia.

I declare under penalty of perjury that the foregoing is true and correct. Executed on May

11, 2020 at New York, New York.

(), shu Uh We ln sas
J 7 Jaclyn M. MetAnger
